Citation Nr: 0829595	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-17 114A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for dental disability 
for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had honorable active service from May 1968 to 
May 1970, and his awards and decorations during that period 
of service include the Combat Infantryman Badge and the 
Bronze Star Medal with V device.  In addition, he had a 
second period of active service from October 1977 to 
August 1978 that has been characterized as "other than 
honorable" by the service department.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that rating decision, in pertinent part, the RO 
denied service connection for PTSD and also denied service 
connection for dental disability for compensation purposes.  
In June 2007, the Board remanded the case to the RO because 
the veteran requested a Board videoconference hearing.  That 
hearing was held in May 2008.  

As to dental disability, the issue before the Board is 
entitlement to service connection for dental disability for 
compensation purposes.  Although there is indication in the 
record that the RO referred the matter of whether outpatient 
dental treatment may be authorized for the veteran to the 
Dental Clinic at the VA Medical Center (VAMC) in Houston, the 
Board is unable to ascertain from the claims file whether 
entitlement to outpatient dental treatment was adjudicated at 
the VAMC and, if so, whether the veteran was provided notice 
of any adverse decision with information regarding his 
appellate rights.  In the absence of such information along 
with evidence that the veteran timely disagreed with any 
adverse decision, any claim of entitlement to VA outpatient 
dental treatment is not before the Board.  




FINDINGS OF FACT

1.  The veteran has PTSD that is causally related to combat 
experience in service.  

2.  The only identified dental disability is replaceable 
missing teeth; the veteran's post-service tooth loss was not 
due to dental trauma in service, and there is no competent 
evidence that any post-service tooth loss was caused by in-
service herbicide exposure or any other incident of service.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2007).  

2.  The criteria for entitlement to service connection for 
dental disability for compensation purposes have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381, 4.150 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Given the Board's favorable decision on the PTSD service 
connection claim, any VA error as to notice or assistance is 
not prejudicial to the veteran.  In any event, in this case, 
VA provided the veteran with the contemplated notice 
regarding his service connection claims in a July 2005 
correspondence, except for notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for his claimed 
disorders.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The July 2005 notice letter advised the veteran 
of the information and evidence necessary to substantiate a 
service connection claim, what evidence and information he 
should provide, and what evidence VA would obtain.  As to 
notice concerning initial disability ratings and effective 
dates, the RO provided the veteran with notice as to those 
matters in a July 2006 communication, following which his 
claims were readjudicated in the May 2007 statement of the 
case.  The veteran therefore has received the notice to which 
he is entitled as to his claims, and there is no prejudice 
flowing from the timing of notice in this case.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007).  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and he has been provided VA 
psychiatric examinations and the report of a June 2005 VA 
Agent Orange Registry examination is of record.  In addition, 
other VA medical records are in the claims file.  Although 
the veteran has identified private treatment records 
pertaining to his PTSD claim, he has not submitted or 
identified any medical records directly pertaining to his 
dental claim.  He has submitted a journal article and 
correspondence from a medical researcher, which he contends 
supports his dental claim.  In addition, he testified at the 
Board videoconference hearing in May 2008.  

The Board acknowledges that appropriate assistance provided 
by VA includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  An examination or opinion shall 
be treated as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant), contains competent evidence that the 
veteran has a disability, or persistent recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c),(d).  

In this case, the Board finds that with no evidence that the 
veteran's claimed tooth loss occurred during service and in 
view of the fact that the veteran has not submitted or 
identified any competent evidence indicating a causal 
relationship between service or any incident of service, 
including Agent Orange exposure, and tooth loss after 
service, there is no duty to obtain provide a dental 
examination or obtain a medical opinion.  Id.; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512 (2004).

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993). 

PTSD

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

In this case, there is no doubt that the veteran served in 
combat, and his receipt of the Combat Infantryman Badge and 
Bronze Star with V device is evidence of that service.  The 
question at issue in this claim is whether the veteran has a 
diagnosis of PTSD related to his combat service.  There is 
conflicting evidence in that the VA psychologist who 
conducted a VA examination of the veteran in November 2005 
found the veteran did not meet the DSM-IV diagnostic criteria 
for PTSD.  She found that although the veteran met the 
stressor criterion, there was not sufficient evidence to 
support a diagnosis of PTSD, particularly related to 
avoidance behaviors.  The veteran submitted office notes and 
a letter from a private psychiatrist.  In the April 2006 
letter, the psychiatrist stated that the veteran had been 
seen one time in April 2006 and had a history and symptoms 
suggestive of PTSD and depressive disorder and had been 
started on Zoloft along with Lunesta for insomnia.  In her 
April 2006 office note, the psychiatrist noted the veteran 
had classic symptoms of PTSD and depression and was a Vietnam 
veteran with troubling thoughts, flashbacks, avoidance, and 
sleep disturbances.  The Axis I diagnosis was PTSD and 
depressive disorder.  

VA outpatient records show that at a psychiatric diagnostic 
interview in April 2007 the psychiatrist noted that veteran 
had been in combat in Vietnam and reported nightmares about 
Vietnam, flashbacks, watchfulness, and avoidance of movies 
about war.  After examination, the Axis I diagnosis was 
PTSD/adjustment disorder with depressed mood.  The 
psychiatrist's plan was to refer the veteran to therapy for 
PTSD.  

At a VA neuropsychiatric examination in late April 2007, the 
Axis I diagnoses reported by the psychologist were:  
depressive disorder, not otherwise specified; and anxiety 
disorder, not otherwise specified with features of PTSD.  The 
psychologist commented that the veteran did not report the 
full criteria for PTSD, but did experience a number of 
symptoms caused by his service in Vietnam, predominantly 
ongoing nightmares and difficulty with memories.  The 
remaining medical evidence is a May 2008 letter from the 
veteran's VA treating psychiatrist who stated she had 
followed the veteran since April 2007, and the last 
assessment was in May 2008.  She stated the veteran's current 
Axis I diagnosis is PTSD, major depressive disorder, severe 
with psychotic features.  The psychiatrist related the 
diagnosis to Vietnam combat.  

When considering the evidence outlined above, the Board 
reiterates that the record is clear that the appellant is a 
decorated combat veteran.  Although VA psychologists have 
stated that the veteran does not meet the DSM-IV criteria for 
a diagnosis of PTSD, the one who did provide an Axis I 
diagnosis found an anxiety disorder with features of PTSD.  
In addition, a private psychiatrist has reported a diagnosis 
of PTSD related to Vietnam, and the VA psychiatrist who did a 
diagnostic assessment and has treated the veteran has 
diagnosed the veteran as having PTSD and depression related 
to Vietnam combat.  To the extent the evidence is in relative 
equipoise as to whether the veteran has PTSD, reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 3.102.  Doing so, the Board finds that the veteran has PTSD 
related to his combat experience in Vietnam and concludes 
that the criteria for establishing service connection for 
PTSD have been met.  

Dental disability

The Board notes initially that there is a distinction between 
service connection of dental disabilities for treatment 
purposes and for compensation purposes.  A veteran may be 
entitled to service connection for certain dental conditions 
(including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease) 
for the sole purpose of receiving VA outpatient dental 
service and treatment if certain criteria are met.  

In this case, as was explained in the Introduction, the issue 
before the Board is entitlement to service connection for 
dental disability for compensation purposes.  

At the May 2008 hearing, the veteran testified his teeth were 
perfect when he entered service and that he had no problems 
with his teeth while he was in Vietnam.  He stated that as 
soon as he got back to the states, he started feeling pain in 
his gums.  He said he went to the dental clinic and 
complained that his gums were painful.  He testified that he 
was told his teeth were fine and that his gums felt painful 
because of the change of climate from the heat and humidity 
of Vietnam to the cold, wintery climate of Fort Carson, 
Colorado.  The veteran further testified that as soon as he 
got out of service, his teeth started falling out and he had 
most of them replaced with plastic teeth.  He testified that 
he went to Mexico for treatment because it was cheaper.  The 
veteran testified that he is seeking service connection for 
loss of his teeth.  He asserted that the loss of his teeth 
after service was caused by exposure to Agent Orange in 
Vietnam and stated that he had proof that he still has 
residuals of Agent Orange in his blood system.  

The veteran's service medical records show that at his 
entrance dental examination in May 1968, all of his third 
molars, that is, teeth numbered 1, 16, 17, and 32, were 
missing, and the same is shown on the report of his 
separation physical examination in May 1970.  The evidence 
does not show, nor does the veteran contend that he 
experienced dental trauma at any time in service, including 
in combat, nor is there evidence that the veteran was ever a 
prisoner of war.  At the VA Agent Orange Registry examination 
in June 2005, the veteran complained of dental problems since 
1970.  On examination of the mouth, there was good oral 
hygiene without oral lesions, and as to the upper front teeth 
there was bridge work.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

As noted above, the veteran is claiming service connection 
for dental disability identified as multiple tooth loss, and 
it is undisputed that as noted at the June 2005 VA 
examination, the veteran is missing upper front teeth, which 
have been replaced by a bridge.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  See 38 C.F.R. § 3.381.  The veteran has not 
submitted or identified any medical evidence indicating 
nonunion or malunion of the maxilla or mandible; limited 
motion of the temporomandibular joint; impairment of the 
ramus, the condyloid process, or the coronoid process; loss 
of the hard palate; or any dental condition for which service 
connection for compensation may be granted.  

With respect to missing teeth, the regulations governing 
dental claims make a fundamental distinction between 
"replaceable missing teeth" (see 38 C.F.R. § 3.381(a)) and 
teeth lost as a result of "loss of substance of body of 
maxilla or mandible" (see 38 C.F.R. § 4.150).  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).  Only the latter are to 
be considered disabling for purposes of service-connected 
compensation.  In this regard, missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  The Board 
observes, however, that the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.  

Although the June 2005 VA examination established that the 
veteran has tooth loss, there is no indication that the 
veteran has bone loss through in-service trauma or disease 
such as osteomyelitis.  Further, the evidence does not 
indicate, nor does the veteran contend, that he has any other 
potentially compensable dental disability such as 
osteoradionecrosis of the maxilla or mandible; any other loss 
of the mandible, maxilla, ramus, condyloid process, or 
coronoid process; loss of the hard palate, not replicable by 
prosthesis; nonunion of the mandible; or limited motion of 
the temporomandibular articulation.  There is, therefore, no 
basis for an award of service connection for dental 
disability for compensation purposes.  See 38 C.F.R. 
§§ 3.381, 4.150.  

As to the veteran's contentions regarding Agent Orange 
exposure in Vietnam, the Board notes that a veteran who, 
during active service served in Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Further, under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6), certain diseases will be presumed 
service connected for veterans exposed to herbicides in 
service.  The specific diseases to which the presumption 
applies are: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; chronic 
lymphocytic leukemia; multiple myeloma; non-Hodgkins 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined the 
presumption applies.  See 68 Fed. Reg. 27630-41 (May 20, 
2003).  

The veteran's DD Form 214 documents his service in Vietnam 
during the requisite period, and he is therefore presumed to 
have been exposed to herbicides during that service.  
Nevertheless, service connection for dental disability as a 
residual of Agent Orange exposure cannot be granted on a 
presumptive basis, as no dental disorder or disease is among 
the disabilities to which the presumption applies under 
38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).  The provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  As noted above, the veteran is 
presumed to have been exposed to herbicides in service.  In 
addition, the veteran has submitted independent medical 
evidence, consisting of an April 2006 memorandum from the co-
principal investigator in a research study in which the 
veteran participated and an article from the journal 
NeuroToxicology published in 2005.  The evidence submitted by 
the veteran concerns the level in his blood of 2,3,7,8-
tetrachlorodibenzo-p-dioxen (TCDD), the contaminant found in 
the herbicide Agent Orange during the Vietnam conflict.  This 
evidence indicates that the veteran's blood TCDD level was in 
the upper 85th percentile of 105 Vietnam veterans tested in 
the study and is estimated to be higher than the blood TCCD 
level of about 95 percent of male U.S. residents.  

Although the evidence establishes exposure to Agent Orange, 
the veteran has not submitted or identified any competent 
evidence that links any dental disability to his exposure to 
Agent Orange in service.  The Board acknowledges that the 
veteran can attest to matters of which he has first-hand 
knowledge, such as experiencing gum pain in service, 
reporting to sick call, and having teeth replaced after 
service, but the record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide medical 
opinions.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and this 
veteran's opinion that any current dental disability, 
including loss of teeth after service, resulted from exposure 
to Agent Orange in service is therefore entitled to no weight 
of probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  In the absence of competent evidence that any 
post-service tooth loss was caused by in-service herbicide 
exposure or any other incident of service, the claim must 
fail.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Under the circumstances, the claim for 
service connection for dental disability for compensation 
purposes must be denied.  


ORDER

Service connection for PTSD is granted.  

Service connection for dental disability for compensation 
purposes is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


